Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 1 of 32 Page ID #:902




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                CV 19-06182-DSF-PLA
             Plaintiffs,
                                              Order GRANTING in part and
                        v.                    DENYING in part Defendant’s
                                              Motion to Dismiss for Failure to
         CITY OF LOS ANGELES, et al.,         State a Claim (Dkt. 22)
              Defendants.



            Defendant City of Los Angeles moves to dismiss the First, Third,
     Fourth, Sixth, and Seventh Causes of Action of the Supplemental
     Complaint to the First Amended Complaint (Suppl. FAC). Dkt. 22
     (Mot.). 1 Plaintiffs Janet Garcia, Gladys Zepeda, Miriam Zamora, Ali
     El-Bey, Peter Diocson Jr., Marquis Ashley, James Haugabrook, Ktown
     for All (KFA), and Association for Responsible and Equitable Public
     Spending (AREPS) oppose. Dkt. 25 (Opp’n).

                             I. FACTUAL BACKGROUND

     A.      The Challenged Ordinance

          In 2016, the Los Angeles City Council amended Los Angeles
     Municipal Code (LAMC) § 56.11 (the Ordinance). 2 Dkt. 20 (Suppl.


     1 The City’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(1)
     is addressed in a separate order.
     2The City requests judicial notice of the Ordinance. Dkt. 23 (RJN), Ex. 1.
     Federal Rule of Evidence 201 permits a Court to take judicial notice of a “fact
     that is not subject to reasonable dispute because it: (1) is generally known
     within the trial court’s territorial jurisdiction; or (2) can be accurately and
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 2 of 32 Page ID #:903



     FAC). The Ordinance regulates the storage of personal property in
     public areas. Its stated purpose is to “balance the needs of the
     residents and public at large to access clean and sanitary public areas .
     . . with the needs of the individuals, who have no other alternatives for
     the storage of personal property, to retain access to a limited amount of
     personal property in public areas.” LAMC § 56.11(1). In most
     situations, the City is authorized to impound personal property in a
     public area so long as the City provides pre-removal and post-removal
     notice. See, e.g., LAMC § 56.11(3)(a)-(b). In other situations, including
     where the property obstructs City operations or interferes with the
     City’s compliance with the Americans with Disabilities Act of 1990
     (ADA), only post-removal notice is required to impound personal
     property. See, e.g., id. § 56.11(3)(c)-(f). There are also limited
     situations where the City can immediately destroy personal property
     without notice, including if the property “poses an immediate threat to
     the health or safety of the public,” id. § 56.11(3)(g), “constitutes
     evidence of a crime or contraband,” id. §56.11(3)(h), or is a “Bulky Item”
     that is not “designed to be used as a shelter,” id. §56.11(3)(i) (Bulky
     Item Provision). A Bulky Item is “any item, with the exception of a
     constructed Tent, operational bicycle or operational walker, crutch, or
     wheelchair, that is too large to fit into a 60-gallon container with the lid
     closed,” but not “a container with a volume of no more than 60 gallons
     used by an individual to hold his or her Personal Property.” Id. §
     56.11(2)(c).

           To enforce the Ordinance, the City, through the Bureau of
     Sanitation (Sanitation) and the Los Angeles Police Department
     (LAPD), conducts noticed cleanups and random rapid responses where
     personal property that does not comply with the Ordinance is seized or
     destroyed. Suppl. FAC ¶¶ 21, 69.


     readily determined from sources whose accuracy cannot reasonably be
     questioned.” Fed. R. Evid. 201(b). Municipal ordinances are proper subjects
     for judicial notice. See Tollis Inc. v. County of San Diego, 505 F.3d 935, 938
     n.1 (9th Cir. 2007). The Court grants the City’s unopposed request for
     judicial notice of the Ordinance.



                                            2
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 3 of 32 Page ID #:904



           The City also adopted the Los Angeles Municipal Code 56.11
     Standard Operating Protocols regarding the implementation and
     enforcement of the Ordinance. 3 The Protocols contain detailed
     instructions on how Sanitation and LAPD should enforce the
     Ordinance. For example, Procedure 7 explains that items are “health
     hazards” if “there is statistically significant evidence based on at least
     one study conducted in accordance with established scientific principles
     that acute or chronic health effects may occur in exposed persons.”
     RJN, Ex. 2 at 29.

     B.    Enforcement of the Ordinance Against Individual
           Plaintiffs

           1.     Garcia

           On or about January 29, 2019, without any prior notice, a
     Sanitation crew seized and destroyed Garcia’s tent and all of her
     belongings, including a vacuum and other cleaning supplies she uses
     for her work as a domestic cleaner, while she had momentarily left to
     use the bathroom. Suppl. FAC ¶¶ 24, 125-132. On April 29, 2019, as
     part of a noticed cleanup, another Sanitation crew seized Garcia’s
     belongings while she was watching her neighbors’ property. Id. ¶¶ 24,
     133. On August 14, 2019, Sanitation workers again seized and
     destroyed all of her belongings when she left them to go to work, even
     though she had attempted to move them out of the noticed cleanup area
     before leaving for work. Id. ¶¶ 25, 134-145.

           2.     Zepeda and Zamora

           On March 21, 2019, without notice, Sanitation workers seized
     and destroyed all of Zepeda’s and Zamora’s belongings that could not fit
     into a single 60-gallon trash bag, including a new tent, tarps, clean
     clothing, and a chest containing important documents. Id. ¶¶ 28, 155-
     165. Shortly thereafter, KFA provided Zepeda and Zamora with a new
     tent. Id. ¶ 166. On or about June 11, 2019, Sanitation again destroyed

     3The Court grants the City’s unopposed request for judicial notice of the
     Protocols. RJN, Ex. 2.



                                           3
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 4 of 32 Page ID #:905



     Zepeda’s and Zamora’s tent, along with the belongings inside of the
     tent. Id. ¶ 168.

          3.    El-Bey

            On January 10, 2019, without notice, Sanitation and LAPD gave
     El-Bey 10 minutes to pack up his belongings and move. Id. ¶¶ 30, 173-
     77. When El-Bey required additional time to collect his belongings, one
     of the LAPD officers threatened him with arrest. Id. ¶ 179. The rest of
     his belongings, including his ID, medications, and a tent, were
     destroyed. Id. ¶¶ 30, 178-82. On June 4, 2019, Sanitation workers
     destroyed his belongings, including his medication, while El-Bey had
     left to do laundry. Id. ¶¶ 183-87. El-Bey was told that his belongings
     needed to be destroyed for “safety reasons.” Id. ¶ 185.

          4.    Haugabrook

           On or about March 2019, without any notice, Sanitation gave
     Haugabrook 15 minutes to pack up his belongings and move. Id.
     ¶¶ 193-95. Sanitation then destroyed Haugabrook’s backpack and its
     contents, including medication and other important items. Id. ¶¶ 32,
     196. On another occasion, Sanitation took Haugabrook’s chairs as part
     of a Bulky Item pickup. Id. ¶¶ 32, 197-98. On a third occasion, City
     workers destroyed his tent and other items while he was gone for a
     short period of time. Id. ¶ 201.

          5.    Diocson

           On April 24, 2019, LAPD and Sanitation, pursuant to a noticed
     cleanup, seized and destroyed as a Bulky Item Diocson’s dog kennel,
     where his dog slept at night. Id. ¶¶ 34-35, 209-214.

          6.    Ashley

           On or about May 21, 2019, as part of a noticed cleanup,
     Sanitation seized and destroyed as Bulky Items two carts that Ashley
     used to move his belongings. Id. ¶¶ 37, 218-226.




                                        4
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 5 of 32 Page ID #:906



                             II. LEGAL STANDARD

            Rule 12(b)(6) allows an attack on the pleadings for failure to state
     a claim on which relief can be granted. “[W]hen ruling on a defendant’s
     motion to dismiss, a judge must accept as true all of the factual
     allegations contained in the complaint.” Erickson v. Pardus, 551 U.S.
     89, 94 (2007) (per curiam). However, a court is “not bound to accept as
     true a legal conclusion couched as a factual allegation.” Ashcroft v.
     Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
     U.S. 544, 555 (2007)). “Nor does a complaint suffice if it tenders ‘naked
     assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting
     Twombly, 550 U.S. at 557) (alteration in original) (citation omitted). A
     complaint must “state a claim to relief that is plausible on its face.”
     Twombly, 550 U.S. at 570. This means that the complaint must plead
     “factual content that allows the court to draw the reasonable inference
     that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
     at 678. There must be “sufficient allegations of underlying facts to give
     fair notice and to enable the opposing party to defend itself
     effectively . . . and factual allegations that are taken as true must
     plausibly suggest an entitlement to relief, such that it is not unfair to
     require the opposing party to be subjected to the expense of discovery
     and continued litigation.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
     2011).

            Ruling on a motion to dismiss will be “a context-specific task that
     requires the reviewing court to draw on its judicial experience and
     common sense. But where the well-pleaded facts do not permit the
     court to infer more than the mere possibility of misconduct, the
     complaint has alleged—but it has not ‘show[n]’—‘that the pleader is
     entitled to relief.’” Iqbal, 556 U.S. at 679 (alteration in original)
     (citation omitted) (quoting Fed. R. Civ. P. 8(a)(2)).

           As a general rule, leave to amend a complaint that has been
     dismissed should be freely granted. Fed. R. Civ. P. 15(a). However,
     leave to amend may be denied when “the court determines that the
     allegation of other facts consistent with the challenged pleading could




                                          5
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 6 of 32 Page ID #:907



     not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well
     Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986).

                                 III. DISCUSSION

     A.    Facial Challenges

           1.     Illegal Seizure (First Cause of Action)

            Plaintiffs allege that the subsection of the Ordinance permitting
     the seizure and immediate destruction of Bulky Items, without a
     warrant or pursuant to a warrant exception, is an unreasonable seizure
     in violation of the Fourth Amendment and the California Constitution. 4
     Suppl. FAC ¶¶ 231-32. To adequately plead a facial challenge,
     Plaintiffs must allege sufficient facts to show that the Bulky Item
     Provision is unconstitutional in all “applications of the statute in which
     it actually authorizes or prohibits conduct.” City of Los Angeles, Calif.
     v. Patel, 135 S. Ct. 2443, 2451 (2015); see also Morrison v. Peterson,
     809 F.3d 1059, 1064 (9th Cir. 2015) (“[W]hen assessing whether a
     statute” is unconstitutional in all of its applications, “courts consider
     only applications of the statute in which it actually authorizes or
     prohibits conduct.”); Isaacson v. Horne, 716 F.3d 1213, 1230 (9th Cir.
     2013) (facial challenge is one that challenges “all the situations in
     which [that statute] would actually be determinative”). 5


     4 Except where “the United States Supreme Court had not yet decided the
     parallel question under the Fourth Amendment,” or where the Supreme
     Court “later spoke to the question and reached a contrary conclusion,”
     California law “ordinarily resolve[s] questions about the legality of searches
     and seizures by construing the Fourth Amendment and article I, section 13 in
     tandem.” People v. Buza, 4 Cal. 5th 658, 686 (2018). Therefore, the Court
     analyzes Plaintiff’s challenge under Fourth Amendment law.
     5 The City cites to Lanier v. City of Woodburn, 518 F.3d 1147 (9th Cir. 2008),
     which held that a city policy requiring prospective employees to pass a drug
     test was not invalid on its face. Id. at 1150. The court based its decision on
     the fact that the plaintiff made no “serious argument” that no set of
     circumstances existed under which the policy would be valid, and suggested
     “no concrete reason why [the city’s] policy could not constitutionally be


                                           6
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 7 of 32 Page ID #:908



            “A seizure conducted without a warrant is per se unreasonable
     under the Fourth Amendment—subject only to a few specifically
     established and well delineated exceptions. The burden is on the
     Government to persuade the district court that a seizure comes under
     one of a few specifically established exceptions to the warrant
     requirement.” Miranda v. City of Cornelius, 429 F.3d 858, 862 (9th Cir.
     2005). The City does not assert that any of the specifically established
     exceptions applies. 6 Rather, it asserts that “[t]he ‘ultimate standard’ is
     ‘reasonableness,’” Mot. at 8 (citing Lavan v. City of Los Angeles, 693
     F.3d 1022, 1031 (9th Cir. 2012)), and that “reasonableness here cannot
     be determined in a vacuum,” id. at 9. The City argues that because the
     “weight” of an individual’s property interest depends on the character
     of the property at issue, see id., and the countervailing interests of the
     public are “both significant and varied,” id. at 10, “Plaintiffs cannot
     show that in all circumstances, an individual’s right to keep Bulky
     Items in public places will outweigh any conceivable countervailing
     interests in using that space,” id. at 11. Therefore, a facial challenge
     must fail because of the “numerous possible applications of the Bulky
     Item provision.” Id. at 8; see also id. at 11 (“[T]here is little that can be
     said about the nature of ‘Bulky Items’ in the abstract.”).

           The City compares the Bulky Item Provision to the statute in
     Sibron v. New York, 392 U.S. 40 (1968), which involved a facial
     challenge to a statute that permitted a police officer to “stop-and-frisk”
     any person “whom he reasonably suspects is committing, has


     applied to jobs that, for example, require the operation of dangerous
     equipment.” Id. The same cannot be said for Plaintiffs’ challenge to the
     Bulky Item Provision.
     6The Court agrees with the City that the “probable cause” exception is not
     relevant here. Opp’n at 8 n.8; see also Miranda, 429 F.3d at 863 (“The
     standard of probable cause is peculiarly related to criminal investigations,
     not routine, non-criminal procedures. The probable-cause approach is
     unhelpful when analysis centers upon the reasonableness of routine
     administrative caretaking functions . . . .” (quoting S. Dakota v. Opperman,
     428 U.S. 364, 371 n.5 (1976))).



                                           7
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 8 of 32 Page ID #:909



     committed or is about to commit a felony . . . .” Id. at 43. The Supreme
     Court noted that this statute was “susceptible of a wide variety of
     interpretations,” such as “whether the power to ‘stop’ granted by the
     statute entails a power to ‘detain’ for investigation or interrogation
     upon less than probable cause, or if so what sort of durational
     limitations upon such detention are contemplated.” Id. at 60 & n.20.
     The Supreme Court declined to consider the facial challenge because it
     viewed it as an “unproductive exercise of laying the extraordinarily
     elastic categories of [the statute] next to the categories of the Fourth
     Amendment in an effort to determine whether the two are in some
     sense compatible.” Id. at 59; see also Patel, 135 S. Ct. at 2450
     (“[C]laims for facial relief under the Fourth Amendment are unlikely to
     succeed when there is substantial ambiguity as to what conduct a
     statute authorizes.”). The City contrasts the “extraordinarily elastic
     categories” it asserts are covered by the Bulky Item Provision with the
     challenged ordinance in Patel, which it asserts was “narrow” in that it
     only “permitted warrantless searches of hotel guest records” and the
     competing interests at issue were “identifiable and unvaried.” Mot. at
     9. But the Ordinance here is more similar to the ordinance in Patel
     than the statute in Sibron.

           The Bulky Item Provision permits warrantless seizures of items
     larger than a specific volume that are stored in public areas. 7 Unlike in


     7 The City claims that “by its express terms, [the Ordinance] applies to all
     items left by any person on sidewalks and other public spaces. Mot. at 2; see
     also id. at 4 (“[T]he Ordinance is now, and has always been, a law of general
     application.”). However, this declaration conflicts with the stated purpose of
     the Ordinance: to “balance the needs of the residents and public at large”
     with “the needs of the individuals, who have no other alternatives for the
     storage of personal property, to retain access to a limited amount of personal
     property in public areas.” LAMC § 56.11(1). Specifically, this provision
     acknowledges that the “City’s large and vulnerable homeless population need
     access to a manageable amount of essential property for their personal use
     and well-being.” Id. At the hearing, the City argued that the first section of
     the Ordinance was merely a “preamble” acknowledging the increased use of
     public areas by homeless people, and therefore it did not limit the application


                                            8
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 9 of 32 Page ID #:910



     Sibron where the statute authorized conduct based on what a police
     officer “reasonably suspects,” the Bulky Item Provision authorizes
     conduct based on an objectively verifiable fact—an item’s volume. That
     many different items may fall into the category of items having the
     stated volume, such as a dog kennel, a chair, or a homemade cart, does
     not mean that the category itself is elastic. For example, if instead of
     authorizing seizures based on reasonable suspicion, the statute in
     Sibron permitted police officers to stop and frisk people who weighed
     300 or more pounds, it could not be said that the categories of conduct
     authorized are extraordinarily elastic because some people fitting into
     that category may be 7-foot tall basketball players while others may be
     5-foot tall sumo wrestlers. Rather, the statute authorizes conduct
     based on a rigid category of characteristics: a person’s weight. The
     same is true here.

            Plaintiffs assert that the only conduct the Bulky Item Provision
     “actually authorizes” is a warrantless seizure of property based solely
     on its size. Opp’n at 7. Bulky Items that are abandoned, illegally
     dumped, or a threat to public health and safety can be seized or
     destroyed based on other statutes or ordinances not challenged here.
     Id.; see also Patel, 135 S. Ct. at 2451 (“If exigency or a warrant justifies
     an officer’s search, the subject of the search must permit it to proceed
     irrespective of whether it is authorized by statute. Statutes
     authorizing warrantless searches also do no work where the subject of
     a search has consented.”). 8 The City’s example of a ladder left
     unattended on a sidewalk illustrates this point. The City states it may
     be reasonable to remove the ladder “[i]f the sidewalk is narrow with
     high pedestrian use” or “[i]f the sidewalk abuts a school and the ladder


     of the Ordinance. However, the paragraph titled “Declaration of Legislative
     Intent – Purpose” is not merely a preamble; it is section one of the Ordinance.
     8 At the hearing, the City represented that the Ordinance was the City’s only
     mechanism to clean up public rights of way. Although a doubtful proposition,
     to the extent it is true, it still fails to address the fact that most of the
     Ordinance remains unchallenged and therefore permits the City to seize
     Bulky Items in a number of reasonable circumstances.



                                           9
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 10 of 32 Page ID #:911



     may be an attractive nuisance to children on their way home” or “[i]f
     the owner refuses to move a ladder that is likely to obstruct free
     passage by pedestrians.” Mot. at 12. This may be true, but the City
     would not need to rely on the Bulky Item Provision to remove the
     ladder. In other sections of the Ordinance, the City is permitted to
     remove any unattended property, LAMC § 56.11(3)(a), property that
     obstructs City operations, id. § 56.11(3)(c), property that “does not allow
     for passage as required by the” ADA, id. § 56.11(3)(d), property that is
     “within ten feet of any operation and utilizable entrance, exit, driveway
     or loading dock,” id. § 56.11(3)(e), or property that “constitutes an
     immediate threat to the health or safety of the public,” id. § 56.11(3)(g).
     One of these sections, or other valid laws or ordinances (e.g. laws
     prohibiting illegal dumping) would apply to each of the scenarios
     described by the City. The same is true for the example the City gave
     at the hearing. If there were Bulky Items blocking an area where
     pedestrians usually congregate to wait for a bus, causing them to stand
     in the street instead, the City could rely, for example, on LAMC Section
     56.11(3)(c) to “temporarily move Personal Property” or “impound
     Personal Property” that “is obstructing City operations in a Public
     Area.”

           The only “work” the Bulky Item Provision does is to permit
     seizures of items of a certain size where there is no other valid reason
     to remove them. 9 In the City’s example, the ladder or other Bulky
     Items can be removed, not because they are too large to fit in a 60-


     9 The City argues that “an item too large to fit into a 60-gallon container
     carries a greater potential to impede other legitimate uses of sidewalks” and
     “there is a greater public interest in the removal of Bulky Items from the
     public right of way than smaller items.” Mot. at 11. The City also argues
     that Bulky Items are not “necessities,” tents, bicycles, wheelchairs, walkers,
     or crutches. These would be stored, rather than destroyed, if found to be
     violating another Ordinance provision. Id. Regardless of whether these
     assertions are true, a seizure is not reasonable merely because items like it
     have a “greater potential” to interfere with the rights of others or are less
     likely to be “important.”



                                           10
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 11 of 32 Page ID #:912



     gallon bag, but because they interfere with “unimpeded movement” of
     pedestrians or could otherwise be dangerous. The same is true for the
     alleged trash piles caused by illegal dumping. See Mot. at 3.

           For similar reasons, the immediate destruction of Bulky Items is
     unreasonable on its face. See Lavan, 693 F.3d at 1030 (“[E]ven if the
     seizure of the property would have been deemed reasonable had the
     City held it for return to its owner instead of immediately destroying it,
     the City’s destruction of the property rendered the seizure
     unreasonable.”). The City argues that the immediate destruction of
     Bulky Items may be necessary if the property cannot be “safely stored.”
     Mot. at 12. At the hearing, the City gave the example of a wood pallet
     infected by dry rot. But another provision of the Ordinance allows the
     destruction of items that are a risk to public health and safety. The
     City also asserts that it “does not have the space to store all Bulky
     Items it removes from public places,” and therefore it must be
     permitted to destroy them. Id. at 11. But the City’s lack of storage
     does not make the immediate destruction of personal property
     reasonable. 10

          Plaintiffs also argue that LAMC § 56.11(10)(d), which makes it
     unlawful for any person to “willfully resist, delay or obstruct a City


     10The City also notes that “not all Bulky Items left in public are someone’s
     property,” and that it is sometimes difficult for the City to determine whether
     certain property is abandoned. Mot. at 12 n.9. To the extent the City has
     difficulty determining whether items left in public areas are abandoned (and
     therefore entitled to no protections) or merely unattended (which would
     require pre- and post-removal notice, LAMC § 56.11(3)(a)), it is not clear why
     this is relevant to the analysis here. The Bulky Item Provision applies to
     personal property whether attended or unattended. As it currently stands,
     therefore, no determination of ownership need be made before the City
     removes and destroys Bulky Items. The City’s example of an ordinance that
     authorizes the seizure of items left on tables in airports, Reply at 5 n.3, also
     addresses the issue of whether food left on tables is abandoned or
     unattended, not whether food can be thrown away, regardless of any
     ownership determination, merely because it was “too much” food.



                                           11
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 12 of 32 Page ID #:913



     employee from removing or discarding a Bulky Item,” is
     unconstitutional because it prohibits an individual from interfering
     with unconstitutional seizures pursuant to the Bulky Item Provision.
     Suppl. FAC ¶ 233. The City conceded at the hearing that LAMC §
     56.11(10)(d) is facially unconstitutional if the Bulky Item Provision is
     facially unconstitutional. See also Mot. at 13 n.10.

          Plaintiffs have sufficiently alleged a facial challenge to the
     Ordinance as violating the Fourth Amendment’s (and the California
     Constitution’s) prohibition on illegal seizures. The Court declines to
     dismiss the First Cause of Action.

           2.     Due Process (Fourth Cause of Action)

            Plaintiffs claim the seizure or destruction of “Bulky Items”
     without pre- or post-seizure notice or an opportunity to be heard
     violates the Fourteenth Amendment, the California Constitution, and
     42 U.S.C. § 1983. 11 Supp. FAC ¶ 251. The City argues that Plaintiffs
     “must show the Bulky Item provision can never be enforced without
     violating due process.” Mot. at 13-14.

           To allege a violation of due process, Plaintiffs must allege that
     “the asserted individual interests are encompassed within the
     Fourteenth Amendment’s protection of ‘life, liberty or property’” and
     that the procedures provided do not “constitute ‘due process of law.’”
     See Lavan, 693 F.3d at 1031. There now can be no dispute that all
     persons have a protected property interest in personal property stored
     in public areas. See id. at 1031-32. The City instead argues that it

     11 “The language of Article I § 7 of the California Constitution is virtually
     identical to the Due Process Clause of the United States Constitution, with
     the caveat that California courts place a higher significance on the dignitary
     interest inherent in providing proper procedure.” Nozzi v. Hous. Auth. of
     City of Los Angeles, 806 F.3d 1178, 1190 n.15 (9th Cir. 2015) (internal
     quotation marks and citations omitted), as amended on denial of reh’g and
     reh’g en banc (Jan. 29, 2016). Therefore, the Court will address Plaintiffs’
     federal and state due process claims together, as it is unnecessary to take the
     additional factor into account here.



                                           12
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 13 of 32 Page ID #:914



     cannot be determined on a facial challenge what process is due because
     “the requirements imposed by the due process clause are flexible and
     variable dependent upon the particular situation being examined.”
     Mot. at 14. 12 However, the Bulky Item Provision “fail[s] utterly to
     provide any meaningful opportunity to be heard before or after [the
     City] seize[s] and destroy[s] property belonging to [Los Angeles’s]
     homeless population.” See Lavan, 693 F.3d at 1033. 13 Plaintiffs cite to

     12 The City argues that the “administrative burdens” of providing notice must
     be considered, including that “it is not always readily ascertainable whether
     [items] belong to someone or not” and the City cannot be required to “search
     for possible owners of every couch, file cabinet, refrigerator, or car part they
     encounter in a public space.” Mot. at 15-16. However, the City already
     provides notice for nearly all other types of personal property covered by the
     Ordinance, including unattended property. See id. at 1 (“In most instances,
     LASAN must provide written notice before and/or after removing items”);
     LAMC § 56.11(3)(a) (unattended personal property can be impounded with
     both pre- and post-removal notice). “The fact that [the City] has undertaken
     to provide a hearing in some circumstances suggests that it is neither unduly
     burdensome nor unduly costly to do so.” Stypmann v. City & Cty. of San
     Francisco, 557 F.2d 1338, 1343 (9th Cir. 1977).
     13The City argues that even though the Bulky Item Provision does not
     require prior notice, there are times where “pre-removal notice was
     provided.” Mot. at 16. In those circumstances, the City argues, “it may be
     reasonable to dispose of a Bulky Item without providing individualized
     notice.” Id. Without deciding whether that is true, in determining whether
     the Ordinance is facially valid, the Court must consider only the process
     provided by the Ordinance. See Coe v. Armour Fertilizer Works, 237 U.S.
     413, 424-25 (1915) (“It is not enough that the owners may by chance have
     notice, or that they may as a matter of favor have a hearing. The law must
     require notice to them, and give them the right to a hearing and an
     opportunity to be heard.” (quoting Stuart v. Palmer, 74 N.Y. 183, 188
     (1878))); HVT, Inc. v. Port Auth. of New York & New Jersey, No. 15 CIV 5867
     (MKB) (VMS), 2018 WL 3134414, at *14 (E.D.N.Y. Feb. 15, 2018), report and
     recommendation adopted, No. 15 CV 5867 (MKB) (VMS), 2018 WL 1409821
     (E.D.N.Y. Mar. 21, 2018) (“[E]ven the fact that Defendant may have had
     internal memoranda outlining impoundment protocols which could be
     construed to provide Plaintiff with an opportunity for a hearing still falls


                                           13
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 14 of 32 Page ID #:915



     a number of cases that upheld facial challenges where no process was
     provided at all. Opp’n at 12-13. Moreover, the circumstances under
     which permanent deprivation or destruction of property is permissible
     without notice or an opportunity to be heard are substantially more
     limited. See Clement v. City of Glendale, 518 F.3d 1090, 1093-94 (9th
     Cir. 2008) (“[T]he default rule is advance notice,” although there are
     “exceptions to this general rule” including “in an emergency, []or if
     notice would defeat the entire point of the seizure, []or when the
     interest at stake is small relative to the burden that giving notice
     would impose.”); see also Calero-Toledo v. Pearson Yacht Leasing Co.,
     416 U.S. 663, 679 (1974) (“[D]ue process is not denied when
     postponement of notice and hearing is necessary to protect the public
     from contaminated food, from a bank failure, or from misbranded
     drugs, or to aid the collection of taxes, or the war effort” (internal
     citations omitted)). And even in those circumstances, “a principal
     rationale has been that a hearing would be provided before the taking
     became final.” Arnett v. Kennedy, 416 U.S. 134, 178 (1974).

           For example, in N. Am. Cold Storage Co. v. City of Chicago, 211
     U.S. 306 (1908), cited by the City, the Supreme Court found that notice
     and a hearing were not required before “destruction of unwholesome
     food which is unfit for human consumption.” Id. at 320. Here Bulky
     Items that are an immediate threat to health and safety can be
     destroyed under another provision of the Ordinance and therefore the
     Court does not consider that circumstance in deciding whether the
     Bulky Item Provision provides sufficient procedural protections on its
     face. A similar issue was addressed by the California Supreme Court
     in Kash. Analyzing federal law, the Court considered an ordinance


     short of providing constitutionally required due process” (footnotes omitted));
     Kash Enters., Inc. v. City of Los Angeles, 19 Cal. 3d 294, 307 n.7 (1977) (“[I]n
     judging the constitutionality of the procedure established by the ordinance,
     we must look to the procedure dictated by the terms of the ordinance, and not
     to informal practices implemented at the discretion of municipal
     administrators.”). The Bulky Item Provision does not require that any notice
     or hearing be provided.



                                           14
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 15 of 32 Page ID #:916



     that “authoriz[ed] the seizure, retention and destruction of newsracks
     without affording the owner of the rack either a pre- or post-taking
     hearing.” Kash, 19 Cal. 3d at 306. The Court held that the ordinance
     violated due process on its face because “it d[id] not accord the owner
     the most basic safeguard demanded by the process—an opportunity to
     be heard on the merits of the taking, either before or after the taking.”
     Id. at 309. This was particularly troublesome because the taking was
     not merely temporary; the ordinance authorized the actual destruction
     of the confiscated newsrack. Id. at 308. The Court noted that striking
     down the ordinance did not prevent the city from “provid[ing] for the
     immediate seizure, without prior notice or hearing, of any newsrack
     that poses a danger to pedestrians or vehicles.” Id. at 313.

           As in Kash, the Ordinance permits the City to remove and
     permanently destroy Bulky Items without any procedural safeguards
     whatever. 14 As noted by the Ninth Circuit, this is “especially troubling
     given the vulnerability of [the City’s] homeless residents.” Lavan, 693
     F.3d at 1032. Plaintiffs have sufficiently alleged that the Bulky Item
     Provision fails to provide the procedural due process required by the




     14 The City argues that “if a Bulky Item was removed in the presence of a
     purported owner, that person likewise can avail him or herself of available
     state law remedies.” Mot. at 16. It is not clear what “state law remedies” the
     City asserts are available to Plaintiffs, but the ability to file a lawsuit
     challenging the deprivation cannot serve as the basis for finding due process.
     If it were otherwise, the due process requirement would not really be a
     requirement at all. See Kash, 19 Cal. 3d at 309 (“Not one of the scores of
     recent procedural due process decisions, however, suggests that the
     availability of a collateral judicial remedy can sustain a seizure procedure
     which provides absolutely no hearing whatsoever, either before or after the
     taking. Acceptance of the city’s position would in effect read out almost all of
     the protections afforded by contemporary procedural due process doctrine,
     and would place on the party whose property has been taken the additional
     financial burden of instituting an action for the property’s return.” (internal
     citations omitted)).



                                            15
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 16 of 32 Page ID #:917



     Fourteenth Amendment. 15 The Court declines to dismiss the Fourth
     Cause of Action.

           3.     Vagueness Challenge (Third Cause of Action)

           Plaintiffs also allege that the Ordinance is impermissibly vague
     because it fails to define a “Bulky Item” or an “immediate threat to
     public health and safety” with sufficient precision. Id. ¶¶ 245, 245.1. 16


     15The Court is not dictating what process is due, only that Plaintiffs have
     sufficiently alleged a failure to afford any due process before destroying
     Bulky Items, which violates the Fourteenth Amendment.
     16  Plaintiffs state that they challenge as impermissibly vague these two
     provisions of the Ordinance “both facially and as-applied.” Opp’n at 13
     (footnote omitted) (citing Suppl. FAC ¶¶ 60-64, 66, 74-76, 83, 92-96). Based
     on a review of the cited provisions of the Supplemental FAC, it appears that
     Plaintiffs are using the term “as applied” to mean that the provisions are
     enforced arbitrarily, not that they were vague specifically as enforced against
     the individual Plaintiffs. See Suppl. FAC ¶ 93 (“Determinations about what
     constitutes a Bulky Item and is therefore subject to seizure and destruction,
     are arbitrary and based solely on the individual sanitation worker’s
     judgement and perception of item’s size. . . . Individuals who are homeless
     have no way of knowing what LA Sanitation will deem a Bulky Item, which is
     then subject to immediate seizure and destruction”), ¶ 94 (“Decisions about
     whether a bicycle is ‘inoperable’ are, as with all other decisions, made on the
     spot, and the consequence of this determination is the immediate and
     permanent deprivation of the item”). However, Plaintiffs did give examples
     where enforcement of these provisions was vague as applied to the individual
     Plaintiffs. See, e.g., Suppl. FAC ¶ 131 (“On information and belief, these
     cleaning supplies were thrown away because, pursuant to the 56.11
     Protocols, these items were deemed ‘hazards’ and pursuant to LAMC 56.11,
     could be summarily destroyed as ‘an immediate threat to the health and
     safety of the public.’”), ¶¶ 212-213 (“Officer Lopez informed Mr. Diocson that
     [his dog’s] kennel was a Bulky Item, and that he could not take it with him. .
     . . Although Mr. Diocson did not realize that the kennel would be considered a
     Bulky Item or agree with the determination that it was a Bulky Item, he was
     afraid to challenge the LAPD officer.”). The City’s assertion that Plaintiffs
     have failed to allege that “the law is vague as applied to the facts of the case


                                           16
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 17 of 32 Page ID #:918



     A statute is unconstitutionally vague if it 1) fails to provide adequate
     notice of the conduct it prohibits or 2) authorizes or encourages
     arbitrary or discriminatory enforcement. Desertrain v. City of Los
     Angeles, 754 F.3d 1147, 1155 (9th Cir. 2014) (quoting City of Chicago v.
     Morales, 527 U.S. 41, 56 (1999)). A vague provision may be
     unconstitutional even if “there is some conduct that clearly falls within
     the provision’s grasp.” Johnson v. United States, 135 S. Ct. 2551, 2561
     (2015).

                  a.     Bulky Item

           The Ordinance defines a Bulky Item as “any item, with the
     exception of a constructed Tent, operational bicycle or operational
     walker, crutch, or wheelchair, that is too large to fit into a 60-gallon
     container with the lid closed,” and excludes “a container with a volume
     of no more than 60 gallons used by an individual to hold his or her
     Personal Property.” LAMC § 56.11(2)(c). Plaintiffs claim this
     definition “fails to provide Plaintiffs with fair notice of whether their
     individual items are illegal” and “encourages and has resulted in
     arbitrary and discriminatory enforcement.” Suppl. FAC ¶ 245.

          The Court finds the definition of Bulky Item provides fair notice
     of what items are prohibited. 17 Plaintiffs argue that a 60-gallon


     at hand,” Mot. at 17 (quoting United States v. Johnson, 130 F.3d 1352, 1354
     (9th Cir. 1997)), is wrong. Because these items were destroyed by the City
     based on its determinations of size or hazard level, the City cannot fault the
     Plaintiffs for not alleging the exact sizes of these items.


     17 In the Supplemental FAC, Plaintiffs allege that the Bulky Item Provision
     does not “define what makes a bicycle, walker, crutch, or wheelchair
     ‘operational’” or “what constitutes a ‘constructed’ tent.” Suppl. FAC ¶ 61.
     However, Plaintiffs do not address arguments about the words “operational”
     and “constructed” in their opposition and therefore waive their vagueness
     challenge to those terms. Allen v. Dollar Tree Stores, Inc., 475 F. App’x. 159,
     159 (9th Cir. 2012) (affirming district court’s dismissal of plaintiff’s claims in
     which plaintiff’s “opposition to the motion to dismiss failed to respond to [the


                                             17
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 18 of 32 Page ID #:919



     container can have many different dimensions, and those dimensions
     will “dramatically affect what will fit inside.” Opp’n at 16. This is, of
     course, true. But this is exactly the purpose of identifying the property
     by volume, rather than dimensions. Property that would fit in any
     shaped 60-gallon container is not a Bulky Item under the statute. That
     Plaintiffs’ property may have been destroyed incorrectly does not make
     the statute vague. Cf. Hodel v. Virginia Surface Min. & Reclam. Ass’n,
     Inc., 452 U.S. 264, 302 (1981) (That actions were later overturned does
     not undermine the adequacy of the statute). Similarly, that LAPD and
     Sanitation do not confirm the volume of an item before seizing or
     destroying it or may chose not to seize or destroy items that fit the
     definition of Bulky Item, does not mean the Bulky Item Provision is
     unconstitutionally vague.

            By comparison, in Kolender v. Lawson, 461 U.S. 352 (1983), a
     statute permitted police officers to demand “credible and reliable”
     identification from a person who was stopped based on the police
     officer’s reasonable suspicion of criminal activity. Id. at 355-56. The
     Supreme Court found that statute unconstitutionally vague because it
     “contain[ed] no standard for determining what a suspect ha[d] to do in
     order to satisfy the requirement to provide a ‘credible and reliable’
     identification” and “vest[ed] virtually complete discretion in the hands
     of the police to determine whether the suspect ha[d] satisfied the
     statute.” Id. at 358. Here, unlike in Kolender, it is clear what qualifies
     as a Bulky Item: any item with a volume of more than 60 gallons that
     is being stored in a public place by an individual with no other place to
     store personal property. 18 The Bulky Item Provision is not
     unconstitutionally vague.


     defendant’s] argument”); Stichting Pensioenfonds ABP v. Countrywide Fin.
     Corp., 802 F. Supp. 2d 1125, 1132 (C.D. Cal. 2011) (“[I]n most circumstances,
     failure to respond in an opposition brief to an argument put forward in an
     opening brief constitutes waiver or abandonment in regard to the
     uncontested issue.” (internal quotation marks and citations omitted)).
     18 In challenging Plaintiffs’ Fourth Amendment claim, the City states that
     “[t]he Ordinance, by its express terms, applies to all items left by any person


                                           18
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 19 of 32 Page ID #:920



           In an attempt to avoid this conclusion, Plaintiffs claim that the
     Bulky Item provision could conceivably apply to an illegally parked car,
     the suitcase of a person waiting for the bus, or a cyclist’s broken bicycle.
     Opp’n at 14-15. The Court finds that a reasonable person would not
     understand the Bulky Item Provision to prohibit the property identified
     by Plaintiffs. Rather, as noted above, the Ordinance is clear that its
     provisions apply to the personal property of individuals “who have no
     other alternatives for the storage of personal property.” LAMC
     § 56.11(1).

                  b.     Immediate Threat to Public Health and Safety

           Plaintiffs claim that the phrase “immediate threat to public
     health and safety” does not provide “fair notice of what items Plaintiffs



     on sidewalks and other public spaces.” Mot. at 2; see also id. at 4 (“[T]he
     Ordinance is now, and has always been, a law of general application.”). If
     this were true, the statute would be unconstitutionally vague because it
     “appears to be applied only to the homeless.” See Desertrain, 754 F.3d at
     1156 (“The vagueness doctrine is designed specifically to prevent this type of
     selective enforcement”). The City cannot have it both ways. It is clear from
     the stated purpose of the Ordinance that it is not a law of general application,
     but rather was enacted to “balance the needs of the residents and public at
     large” with “the needs of the individuals, who have no other alternatives for
     the storage of personal property, to retain access to a limited amount of
     personal property in public areas.” LAMC § 56.11(1). This provision
     acknowledges that the “City’s large and vulnerable homeless population need
     access to a manageable amount of essential property for their personal use
     and well-being.” Id. The challenged provisions must be viewed in context.
     See Grayned v. City of Rockford, 408 U.S. 104, 112 (1972) (considering “the
     statute’s announced purpose that the measure is whether normal school
     activity has been or is about to be disrupted” in determining that an
     ordinance was not vague, even though “the prohibited quantum of
     disturbance is not specified in the ordinance”); Tobe v. City of Santa Ana, 9
     Cal. 4th 1069, 1107-08 (1995) (holding that the terms camping, living, and
     store are not “vague . . . when the purpose clause of the ordinance is
     considered and the terms are read in that context as they should be.”).



                                           19
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 20 of 32 Page ID #:921



     can have with them in public spaces” and “encourages and has resulted
     in arbitrary and discriminatory enforcement.” Suppl. FAC ¶ 245.1.

            The phrase “immediate threat to public health and safety” is not
     vague on its face. Plaintiffs argue, however, that the Protocols “further
     define the term and create uncertainty.” Opp’n at 17. Procedure 7 of
     the Protocols states that items pose “an immediate threat to the health
     or safety of the public” if “there is statistically significant evidence
     based on at least one study conducted with established scientific
     principles that acute or chronic health effects may occur in exposed
     persons.” RJN, Ex. 2 at 29. The Court agrees that this statement sets
     standards that are far from clear (How is one to know what the City
     considers “statistically significant evidence” or “established scientific
     principals”?) and “bears no resemblance to the judicially-defined
     ‘immediate threat to public health and safety.’” Opp’n at 17. However,
     Procedure 7 also requires the use of a Field Checklist that lists specific
     types of health hazards, including biohazards, toxins, flammables,
     corrosives, and reactives, and provides examples of items that would
     fall into those categories. RJN, Ex. 2 at 30, 48-49. The Court finds
     Plaintiffs have failed to allege that the health and safety provision is
     unconstitutionally vague when viewed in context of the entire
     Procedure, including the checklist. 19 Plaintiffs are free to challenge the
     City’s determination that their property was an immediate threat to
     public health and safety. However, as stated above, errors in
     implementation do not render the Ordinance unconstitutionally vague
     on its face.

         Plaintiff’s Third Cause of Action is DISMISSED without leave to
     amend.


     19In fact, another court in this district specifically praised the City for its
     health hazards checklist. Mitchell v. City of Los Angeles, No. CV 16-01750
     SJO (GJSx), 2016 WL 11519288, at *3 (C.D. Cal. Apr. 13, 2016) (“The Court
     commends the City for following th[e] protocol” and “compl[ying] with a strict
     checklist to determine if immediate health hazards are present in property
     owned by homeless individuals.”).



                                           20
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 21 of 32 Page ID #:922



     B.    State Law Claims

           1.    Preliminary Issues

           The City contends Plaintiffs’ state law claims are barred because
     1) written claims were not filed with the government prior to filing this
     lawsuit and 2) the City is entitled to immunity.

                 a.    Government Claims Act

           The Government Claims Act provides that “all claims for money
     or damages against local public entities,” subject to certain exceptions
     not applicable here, must be presented to those entities, Cal. Gov’t
     Code § 905, and no suit falling into this category may be brought “until
     a written claim therefor has been presented to the public entity and has
     been acted upon by the board, or has been deemed to have been rejected
     by the board,” id. § 945.4.

            Plaintiffs concede that, for all but one Plaintiff, claims were not
     filed prior to instituting this action. See Opp’n at 20. They argue,
     however, that 1) their claims were timely filed before the inclusion of
     any state law causes of action, and 2) they were not required to comply
     with the Government Claims Act because their claims for damages are
     ancillary to their equitable claims. Opp’n at 19-21.

            Plaintiffs argue that because the original complaint contained
     state law claims brought by El-Bey only, and the remaining plaintiffs
     submitted claims before adding state law claims as to them, Plaintiffs
     all made timely claims. Opp’n at 20. Plaintiffs did not wait the
     required 45 days to give the City the opportunity to act on the claims,
     see Cal. Gov’t Code § 912.4, but courts have refused to dismiss cases
     where “the plaintiffs submitted a timely claim but prematurely filed a
     complaint . . . because the plaintiffs had substantially complied with
     the claim presentation requirement,” see State of California v. Superior
     Court, 32 Cal. 4th 1234, 1244 (2004). In Cory v. City of Huntington
     Beach, 43 Cal. App. 3d 131 (1974), the plaintiff filed a lawsuit against
     the city two days after submitting a claim for damages, although the
     city was not served for nearly eight months. Id. at 133. The court held



                                         21
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 22 of 32 Page ID #:923



     that “the defense of prematurity, if timely raised, merely would have
     been a ground for abatement of the action.” Id. at 136. The Court of
     Appeal reversed the lower court’s grant of summary judgment, noting
     that “the city could not have been prejudiced by the premature filing of
     the action since the complaint was not served until the time period had
     run.” Id. Similarly, in Taylor v. City of Los Angeles, 180 Cal. App. 2d
     255 (1960), the court held that the filing of an action prematurely
     “should not result in a disposition of the matter which has no relation
     to its merits,” particularly where “[a]t the time the answer of the city
     was filed, the city had received every benefit which a provision for
     rejection prior to suit is intended to serve.” Id. at 263. Here, the City
     filed its responsive pleading on October 21, 2019, more than 45 days
     after all but one of Plaintiffs’ claims were filed. See Mot. at 20. And
     the City specifically consented to amending the complaint to include
     the additional state causes of action and the additional incidents
     forming the basis for the later filed claims. See Dkt. 16.

           Because the Court finds Plaintiffs substantially complied with
     the claims presentation requirement, it need not address Plaintiffs’
     “primary relief” argument. 20

                 b.    Discretionary Immunity

            “[A] public employee is not liable for an injury resulting from his
     act or omission where the act or omission was the result of the exercise
     of the discretion vested in him, whether or not such discretion be
     abused.” Cal. Gov’t Code § 820.2. “[I]nstead of interpreting
     ‘discretionary’ literally, the focus should be on the policy considerations
     underlying the governmental entity’s claim of immunity.” Steinle v.
     City & Cty. of San Francisco, 919 F.3d 1154, 1160-61 (9th Cir. 2019).
     Specifically, discretionary functions are those that involve “basic policy
     decisions which have been expressly committed to coordinate branches

     20The Court notes, however, that the allegations of the Supplemental FAC
     make clear that their claims for injunctive and declaratory relief are
     significant and potentially more consequential than their request for
     damages.



                                         22
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 23 of 32 Page ID #:924



     of government.” Id. at 1061 (quoting Caldwell v. Montoya, 10 Cal. 4th
     972, 981 (1995)). “On the other hand, there is no basis for immunizing
     lower level decisions that merely implement a basic policy already
     formulated.” Barner v. Leeds, 24 Cal. 4th 676, 685 (2000).

            The City argues that “Plaintiffs’ claims are premised on
     discretionary conduct by City employees in implementing policies to
     enforce LAMC 56.11, determinations regarding whether items pose
     immediate health and safety risks, decisions whether to give
     individuals more time to move belongings, and determinations
     regarding what constitutes a ‘bulky item.’” Mot. at 21. Because
     Plaintiffs’ constitutional claims do not fall under the purview of
     discretionary immunity, see Schooler v. State of California, 85 Cal.
     App. 4th 1004, 1013 (2000) (“Government Code immunities extend only
     to tort actions that seek money damages”), the only conduct that could
     be protected by immunity is 1) the LAPD officer threatening El-Bey
     with arrest (the Bane Act claim) and 2) LAPD’s and Sanitation’s
     decision to throw away Plaintiffs’ property rather than store it (the
     Section 2080 claim).

            First, the City argues that “immunity ‘has been found to apply to
     many areas of police work’” and the LAPD officer’s alleged threat of
     arrest “if [El-Bey] failed to move his belongings in the allotted time [] is
     akin to the actions that courts shield from liability . . . .” Dkt. 26
     (Reply) at 10 (citing Conway v. Cty. of Tuolumne, 231 Cal. App. 4th
     1005, 1015 (2014)). However, Conway also noted that “[p]olice
     officers . . . are not immune under section 820.2 when their acts are
     ministerial or public policy dictates against immunity,” such as
     “deciding to arrest an individual when there was no probable cause to
     do so” or “using unreasonable force when making an arrest or
     overcoming resistance to it.” 231 Cal. App. 4th at 1015. In fact, the
     Ninth Circuit has held as a matter of law that discretionary immunity
     does not apply “to an officer’s decision to detain or arrest a suspect.”
     Sharp v. Cty. of Orange, 871 F.3d 901, 920 (9th Cir. 2017) (quoting
     Liberal v. Estrada, 632 F.3d 1064, 1084 (9th Cir. 2011)). Nor does
     discretionary immunity apply to police actions that constitute
     “operational decision[s] by the police purporting to apply the law.” Id.


                                          23
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 24 of 32 Page ID #:925



     (alteration in original) (quoting Liberal, 632 F.3d at 1084-85); see also
     Gillan v. City of San Marino, 147 Cal. App. 4th 1033, 1051 (2007), as
     modified on denial of reh’g (Feb. 21, 2007) (“The decision to arrest
     [plaintiff] was not a basic policy decision, but only an operational
     decision by the police purporting to apply the law.”)). On the face of the
     Supplemental FAC the Court cannot conclude that the LAPD officer at
     issue was engaged in a policy decision when he or she allegedly
     threatened El-Bey with arrest. See Thomas v. Dillard, 212 F. Supp. 3d
     938, 944, 949 (S.D. Cal. 2016) (Section 820.2 does not apply to police
     officer brandishing taser in the hopes of compelling the plaintiff to
     submit to a search “because Defendant was not engaged in a ‘policy’
     decision” (internal footnote omitted)). The City is not entitled to
     immunity on El-Bey’s Bane Act claim at this stage.

           Second, the City argues that discretionary immunity can “shield
     defendants from liability for alleged violations of mandatory duties
     under Section 815.6 where, as here, no mandatory duty in fact exists.”
     Reply at 11 (citing San Mateo Union High Sch. Dist. v. Cty. of San
     Mateo, 213 Cal. App. 4th 418, 434 (2013)). However, there is no
     question that Section 2080.10 imposes a mandatory duty on “a public
     agency [that] obtains possession of personal property from a person for
     temporary safekeeping” to “[t]ake responsibility for the storage,
     documentation, and disposition of the property” for 60 days. See Cal.
     Civ. Code § 2080.10. The City merely disputes whether this provision
     applies to Plaintiffs’ property. That is a separate question addressed
     below. The City is not entitled to immunity on Plaintiffs’ Section 2080
     claim.

                 c.    Good Faith Immunity

           “If a public employee acts in good faith, without malice, and
     under the apparent authority of an enactment that is unconstitutional,
     invalid or inapplicable, he is not liable for an injury caused thereby
     except to the extent that he would have been liable had the enactment
     been constitutional, valid and applicable.” Cal. Gov’t Code § 820.6.
     The City argues that even if the Ordinance is unconstitutional, “there




                                        24
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 25 of 32 Page ID #:926



     are no allegations that the City did not act in good faith under the
     apparent authority of LAMC 56.11.” Mot. at 22.

            As to the Bane Act claim, Plaintiffs allege that the officer
     threatened El-Bey with arrest in response to his request for “additional
     time to remove his ID, medication, and his tent.” Suppl. FAC ¶ 179.
     The Supplemental FAC does not allege that this threat was made
     pursuant to an unconstitutional, invalid, or inapplicable portion of the
     Ordinance, or pursuant to the Ordinance at all. In a provision not
     challenged here, the Ordinance provides that “[n]o person shall
     willfully resist, delay or obstruct a City employee from moving,
     removing, impounding or discarding Personal Property Stored in a
     Public Area in violation of Subsections 3.(a)-(h).” LAMC § 56.11(10)(a).
     It may be that El-Bey’s property was not being stored in violation of the
     Ordinance. As the City has pointed out, the items El-Bey was
     attempting to collect (ID, medication, and tent) do not necessarily
     violate the Ordinance. See Mot. at 4 (“the Ordinance now expressly
     permits up to 60-gallons of Personal Property to be stored in such
     spaces,”); id. at 5 (Bulky Items do “not include constructed tents”). At
     this stage of the litigation, the Court cannot determine that the City is
     entitled to good faith immunity for the Bane Act claim.

           As to the Section 2080 claim, Plaintiffs have sufficiently alleged
     that City employees did not act in good faith in destroying property –
     allegedly pursuant to the Ordinance. See, e.g., Suppl. FAC ¶ 24 (City
     employees “seized and summarily destroyed Ms. Garcia’s tent and all of
     her belongings, including the cleaning supplies she needed for work,
     when she momentarily stepped away from her belongings to go to the
     bathroom and get ready for work.”); id. ¶ 25 (“all of her belongings had
     been seized and thrown away” even though Ms. Garcia “moved them to
     an area outside the noticed cleanup area and left them for the day to go
     to work”); id. ¶ 28 (City employees seized and destroyed a “tent, which
     was less than seven weeks old, tarps that were in good condition, clean
     clothing, and a small chest containing most of their important
     documents”); id. ¶ 30 (ID, medications, and tent were summarily
     destroyed); id. ¶ 32 (“sanitation workers threw away . . . his backpack
     and all of its contents, which included medication to treat his diabetes


                                        25
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 26 of 32 Page ID #:927



     and other important items”); id. ¶ 93 (“LA Sanitation crews have no
     mechanism to measure whether an item meets the definition in LAMC
     56.11 of a Bulky Item and is therefore subject to seizure and
     destruction. Determinations about what constitutes a Bulky Item and
     is therefore subject to seizure and destruction, are arbitrary and based
     solely on the individual sanitation worker’s judgement and perception
     of item’s size.”); id. ¶ 104 (“Although LAMC 56.11 and the 56.11
     Protocols state that the City will store the items it seizes, in reality,
     and consistent with official policy, practice, and custom, the City
     destroys nearly every item it comes in contact with during the course of
     ‘processing’ an encampment.”); id. ¶ 106 (“Items ranging from
     household cleaning supplies to batteries are considered ‘an immediate
     threat’ to public health. This definition is frequently interpreted to
     include items that are simply dirty, ‘smelly,’ or even stained.”); id.
     ¶ 110 (“In the course of ‘processing’ tents and encampments, LA
     Sanitation workers will tear or rip tents, break items, or spill
     containers with liquid, and then justify the destruction of property on
     the basis of these tears, rips, or spilled liquids.”); id. ¶ 112 (“containers
     are also routinely thrown away, along with bags and other luggage,
     without the contents being sorted or, often, without the containers even
     being opened. As a result, LA Sanitation routinely throws away items
     like medications, important documents, and identification cards, as
     well as items individuals need to survive on the streets, such as tents,
     blankets, clothing, and personal hygiene supplies.”). These allegations
     are more than sufficient to preclude a finding in favor of the City at this
     stage of the proceedings.

           2.    Bane Act (Sixth Cause of Action)

           “The California Bane Act creates a cause of action against a
     person if that person ‘interferes by threat, intimidation, or coercion . . .
     with the exercise or enjoyment by any individual or individuals of
     rights secured by the Constitution or laws of the United States.’”
     Sandoval v. Cty. of Sonoma, 912 F.3d 509, 519 (9th Cir. 2018), cert.
     denied sub nom. Cty. of Sonoma, California v. Sandoval, 140 S. Ct. 142
     (2019) (alteration in original) (quoting Cal. Civ. Code § 52.1). There are
     two avenues for alleging a Bane Act claim. If a plaintiff alleges a


                                          26
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 27 of 32 Page ID #:928



     negligent violation of her constitutional rights, she must also allege
     “coercion independent from the coercion inherent in the Fourth
     Amendment violation itself.” Id. However, if she relies solely on “the
     coercion inherent in a Fourth Amendment violation” she must also
     allege that “the coercion occurred with ‘specific intent to violate the
     [plaintiff’s] right to freedom from unreasonable seizure.’” Id. at 519-20
     (quoting Reese v. Cty. of Sacramento, 888 F.3d 1030, 1043, 1044 n.5
     (9th Cir. 2018)). El-Bey alleges that the City and Doe Defendants
     “have used arrests, threats of arrest and intimidation to interfere with”
     his rights and “acted with disregard for Plaintiff’s rights, with the
     knowledge that these actions were unreasonable and violated Plaintiff’s
     constitutional rights, and with the intent to violate Plaintiff’s rights.”
     Suppl. FAC ¶¶ 262, 263. Specifically, on or about January 10, 2019,
     two LAPD officers instructed El-Bey to pack up his belongings in ten
     minutes. Id. ¶ 175. El-Bey “suffers from mental health issues” and
     “struggled to pack up his belongings into a suitcase and a cart, in an
     attempt to comply with the officers’ orders.” Id. ¶¶ 172, 177. When he
     requested additional time to pack up his ID, medication, and tent, one
     of the officers threatened him with arrest. Id. ¶ 179. Sanitation
     workers then threw El-Bey’s belongings into the back of a garbage
     truck. Id. ¶ 180.

            The City argues that “[s]imply stating (truthfully) that there
     could be legal consequences for Plaintiff resisting, delaying, or
     obstructing a City employee in violation of LAMC 56.11(10) – without
     more – cannot amount to a threat sufficient to support a Bane Act
     claim.” Mot. at 23. The City mischaracterizes the Supplemental FAC –
     El-Bey does not simply allege that City employees stated truthfully
     that there might be legal consequences for violating LAMC § 56.11(10).
     He alleges that while collecting his belongings as quickly as he could,
     he was threatened with arrest if he did not leave certain crucial
     property behind. This is sufficient to allege independent coercion under
     the first Bane Act avenue. 21 See Cooley v. City of Los Angeles, No.


     21At the hearing, the City argued that El-Bey has not alleged a Bane Act
     violation because the officer who allegedly made the threat is not the person


                                           27
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 28 of 32 Page ID #:929



     2:18-CV-09053-CAS-PLA, 2019 WL 3766554 at *6 (C.D. Cal. Aug. 5,
     2019) (holding plaintiffs had sufficiently stated a Bane Act claim where
     “plaintiffs allege[d] that they themselves were told by LAPD officers to
     leave the area during the cleaning or be arrested”).

            The City also argues that El-Bey has not sufficiently alleged that
     the LAPD officer who threatened him acted with the requisite intent
     for a Bane Act claim. Mot. at 22. However, specific intent need not be
     shown where, as is the case here, there is a coercion independent from
     the seizure itself. 22




     who threw El-Bey’s property away. The City does not identify any case law
     supporting this argument. The officer threatened El-Bey with arrest if he did
     not leave his property behind to be destroyed, allegedly in violation of the
     Fourth Amendment. That he was not the one who subsequently destroyed
     the property is immaterial.
     22  Even if El-Bey were required to allege specific intent, he has done so. “The
     specific intent inquiry for a Bane Act claim is focused on two questions: First,
     ‘[i]s the right at issue clearly delineated and plainly applicable under the
     circumstances of the case,’ and second, ‘[d]id the defendant commit the act in
     question with the particular purpose of depriving the citizen victim of his
     enjoyment of the interests protected by that right?’” Sandoval, 912 F.3d at
     520 (alteration in original) (quoting Cornell v. City & Cty. of San Francisco,
     17 Cal. App. 5th 766, 803 (2017), as modified (Nov. 17, 2017)). “The first is a
     purely legal determination” and “then the jury must make the second,
     factual, determination.” Cornell, 17 Cal. App. 5th at 803. After Lavan,
     Fourth Amendment protections “clearly” and “plainly” applied to the removal
     and destruction of property belonging to unhoused persons. And, accepting
     the facts in the complaint as true, El-Bey has sufficiently alleged that the
     officer’s purpose in making the threat was to deprive him of his property
     interests in the property he would have to leave behind. See, e.g., Suppl.
     FAC ¶ 263 (officer “acted with disregard for Plaintiff’s rights, with the
     knowledge that these actions were unreasonable and violated Plaintiff’s
     constitutional rights, and with the intent to violate Plaintiff’s rights”); ¶ 179
     (El-Bey “requested additional time to remove his ID, medication, and his
     tent,” which are not permitted to be summarily destroyed under the


                                            28
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 29 of 32 Page ID #:930



           3.    Violation of Mandatory Statutory Duty (Seventh
                 Cause of Action)

            California Government Code Section 815.6 provides a private
     right of action for injuries caused by a public entity’s “failure to
     discharge [a mandatory] duty unless the public entity establishes that
     it exercised reasonable diligence to discharge the duty.” Plaintiffs
     allege that the City violated the mandatory duties set out in California
     Civil Code Section 2080 et seq. Section 2080.10 provides:

           When a public agency obtains possession of personal
           property from a person for temporary safekeeping, the
           public agency shall . . . [t]ake responsibility for the storage,
           documentation, and disposition of the property,” [and]
           “[p]rovide the person from whom the property was taken
           with a receipt and instructions for the retrieval of the
           property,” including “that the property must be claimed
           within 60 days after the public agency obtains possession or
           the property will be disposed of . . . .

     The City claims that because the title of the Article in which Section
     2080.10 appears is “Lost Money and Goods,” each section in that article
     applies only to “lost” property. Reply at 12. “[T]he title of a statute or
     section can aid in resolving an ambiguity in the legislation’s text.”
     I.N.S. v. Nat’l Ctr. for Immigrants’ Rights, Inc., 502 U.S. 183, 189
     (1991) (“The text’s generic reference to ‘employment’ should be read as
     a reference to the ‘unauthorized employment’ identified in the
     paragraph’s title.”); see also Henderson ex rel. Henderson v. Shinseki,
     562 U.S. 428, 439 (2011) (location of section in “subchapter entitled
     ‘Procedure’ . . . suggests Congress regarded the 120–day limit as a
     claim-processing rule” and not a jurisdictional rule). However, “the
     title of a statute and the heading of a section cannot limit the plain
     meaning of the text.” Bhd. of R. R. Trainmen v. Baltimore & O. R. Co.,
     331 U.S. 519, 528-29 (1947). “[M]atters in the text which deviate from

     Ordinance (with limited exceptions), yet that is when he was threatened with
     arrest).



                                          29
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 30 of 32 Page ID #:931



     those falling within the general pattern are frequently unreflected in
     the headings and titles.” Id. at 528.

            As Plaintiffs note, unlike the other provisions of Section 2080, 23
     Section 2080.10 does not use the word “lost.” Opp’n at 24. To the
     contrary, Section 2080.10 refers to a public agency “obtain[ing]
     possession of personal property from a person for temporary
     safekeeping.” Cal. Civ. Code § 2080.10(a). It comes after a number of
     sections describing what a public entity should do if a person delivers
     lost property to it. See id. §§ 2080-2080.8. Each of these provisions
     requires the police to hold the property for 90 days before selling,
     destroying, or otherwise disposing of it. If Section 2080.10 also applied
     to lost property, the different limit, only 60 days (with the option to
     extend for 10 months if the owner is in custody), would not make sense.
     Moreover, it is clear that this section was specifically enacted to apply
     to property for which there were no then-existing handling
     requirements, including property of homeless people:

           [M]ost of the items that come into the possession of the
           property officers belong to arrestees, the homeless and
           those detained for some type of mental evaluation.
           Property held for “safekeeping” may be food, soiled clothes,
           shopping carts and personal belongings. The problem that
           affects property personnel the most severely is reuniting
           the property with its owner.

     California Bill Analysis, S.B. 1707 Sen., 7/30/1998.


     23 The Court rejects Plaintiffs’ additional argument that the other provisions
     of Section 2080 apply to items that are not lost. Suppl. FAC ¶ 268; Opp’n at
     24. No reasonable definition of the word lost would include a person’s
     belongings that are purposely stored in an area where that person lives,
     whether attended or unattended. To hold otherwise would allow anyone to
     take homeless persons’ belongings and charge them reasonable expenses to
     give them back. And, it would require the City to store all items left in public
     places in Los Angeles on the off-chance the items might be the property of an
     unhoused resident.



                                           30
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 31 of 32 Page ID #:932



           The Court finds Plaintiffs have sufficiently alleged that the City
     did not comply with Section 2080.10.

     C.    As-Applied Challenge

           The City argues that Haugabrook’s as-applied claims fail to
     provide fair notice because “[b]asic material aspects [of those claims],
     including the date and location of the alleged incident, lack such
     specificity that the City is unable to investigate and defend itself
     against those claims.” Mot. at 25. The Court disagrees.

            Haugabrook alleges that he has lived “on Figueroa St., between
     53rd St. and 52nd Place, . . . approximately a block away from the 110
     freeway in South Los Angeles . . . next to an empty lot owned by the
     City” since the beginning of 2019. 24 Suppl. FAC ¶ 191. Although not
     explicitly stated, the allegations can be fairly read as stating that this
     is the location of the complained of sweeps. Haugabrook alleges that he
     was subject to cleanups “[o]n or about March 2019,” “[a]bout a month
     later,” “[o]n yet another occasion,” and “[o]n or about June 24, 2019.”
     Id. ¶¶ 193, 197, 201, 205. That the four cleanups occurred over a
     three-month period in a specific area provides sufficient notice for the
     City to investigate the allegations.




     24The Supplemental FAC alleges that he lived in that location “[f]or the past
     four to six months.” Suppl. FAC ¶ 191. Because the original complaint with
     similar language was filed on July 18, 2019, Dkt. 1 ¶ 145, the Court
     interprets this allegation to mean that Haugabrook moved to this area
     between January and March 2019.



                                          31
Case 2:19-cv-06182-DSF-PLA Document 36 Filed 02/15/20 Page 32 of 32 Page ID #:933



                                IV. CONCLUSION

           The City’s Motion to Dismiss is GRANTED as to the Third Cause
     of Action and DENIED as to the remaining claims. Plaintiffs’ Third
     Cause of Action is DIMISSED with prejudice.

        IT IS SO ORDERED.




      Date: February 15, 2020               ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                       32
